Citation Nr: 1541495	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to February 29, 2012, for the award of service connection for lumbar spine strain with degenerative disc disease.  

2.  Entitlement to an effective date prior to February 29, 2012, for the award of service connection for right lower extremity sciatica.  

3.  Entitlement to service connection for a left upper extremity disorder to include ulnar nerve entrapment and left arm numbness and pain.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 2003 to April 2009.  The Veteran served in Iraq and Afghanistan.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Lincoln, Nebraska, Regional Office (RO) which, in pertinent part, granted service connection for lumbar spine strain with degenerative disc disease; assigned a 10 percent evaluation for that disability; granted service connection for right lower extremity sciatica; assigned a 20 percent evaluation for that disability and effectuated the awards as of February 29, 2012.  In July 2014, the RO denied service connection for left arm numbness and pain.  In July 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  The hearing was limited to the issues of earlier effective dates for the award of service connection for both the Veteran's lumbar spine disorder and his right lower extremity sciatica.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue of service connection on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

A review of the record reflects that, in an April 2014 informal claim and during the July 2015 Board hearing, the Veteran raised a claim of clear and unmistakable error (CUE) in the June 2009 rating decision that denied service connection for lower right leg complaints of pain and tingling.  The issue of CUE has been raised by the record.  Although the RO addressed the claim for CUE in a June 2014 Supplemental Statement of the Case (SSOC), a SSOC, even when raising new issues, is an updated statement of the Agency's position and is not an initial determination.  38 C.F.R. § 19.31; Hamilton v. Brown, 39 F.3d 1574, 1584 (1994).  As there was no initial adjudication of the CUE claim the veteran is unable to file a Notice of Disagreement to the RO's decision of the CUE claim at the present time.  See 38 U.S.C.A. § 7105(a).  Therefore, the RO must issue a rating decision on the CUE claim and advise the veteran of his appellant rights.  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.

The issues of an earlier effective date for the award of service connection for right lower extremity sciatica and service connection for a left upper extremity disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

At the July 2015 Board hearing, the Veteran expressly withdrew his appeal concerning an effective date prior to February 29, 2012 for the award of service connection for lumbar spine strain with degenerative disc disease.  



CONCLUSION OF LAW

The issue of an effective prior to February 29, 2012, for the award of service connection for lumbar spine strain with degenerative disc disease has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the July 2015 Board hearing, the Veteran stated that he "no longer wished to pursue" the issue of an earlier effective date for the award of service connection for lumbar spine strain with degenerative disc disease.  

A veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal from the assignment of February 29, 2012, as the effective date for the award of service connection for lumbar spine strain with degenerative disc disease.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of an effective date prior to February 29, 2012, for the award of service connection for lumbar spine strain with degenerative disc disease is dismissed.  







REMAND

Earlier Effective Date for Service Connection for Right Lower Extremity Sciatica

The Veteran asserts that the award of service connection for right lower extremity sciatica should be effectuated as of April 16, 2009, the day following service separation.  

As noted in the Introduction, in an April 2014 informal claim and at the July 2015 Board hearing, the Veteran advanced that the June 2009 rating decision denying service connection for "lower right leg complaints of pain and tingling" was clearly and unmistakably erroneous.  The issue of whether the June 2009 rating decision denying service connection for "lower right leg complaints of pain and tingling" was clearly and unmistakably erroneous has not been adjudicated by the AOJ.  That issue is inextricably intertwined with the certified issue of an earlier effective date for the award of service connection for right lower extremity sciatica given that the latter claim is postulated upon the finality of the prior rating decision.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the AOJ in the first instance.  

Service Connection for a Left Upper Extremity Disorder

In his June 2015 Appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  Although the Veteran was afforded a hearing in July 2015, the Veteran and his representative specifically limited the hearing to the effective date issues.  The Veteran has not been afforded a videoconference hearing before a Veterans Law Judge which encompasses the issue of service connection for a left upper extremity disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the June 2009 rating decision denying service connection for "lower right leg complaints of pain and tingling" was clearly and unmistakably erroneous.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a notice of disagreement and a substantive appeal as to the issue.  

2.  Then readjudicate the issue of an effective date prior to February 29, 2012, for the award of service connection for right lower extremity sciatica.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

3.  Then schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge addressing the issue of service connection for a left upper extremity disorder.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


